HARWOOD, Justice.
The writ of certiorari is quashed. In quashing the writ, we note that the Court of Civil Appeals reversed the judgment entered by the trial court insofar as it found James D. Davenport in criminal contempt, and expressly noted that the judgment insofar as it found him in civil contempt was not challenged on appeal. Davenport v. Hood, 814 So.2d 268 (Ala.Civ.App.2000). This Court does not wish to be understood as approving of all of the rationale or statements of law in the opinion of the Court of Civil Appeals relating to civil contempt. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
WRIT QUASHED.
MOORE, C.J., and HOUSTON, SEE, LYONS, BROWN, JOHNSTONE, WOODALL, and STUART, JJ., concur.